DETAILED ACTION
This office action is in response to application no. 15/797,075 filed on 10/30/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
During examination of the instant application, an application having a similar to disclosure to that of the instant application was discovered: U.S. application No. 15/788,414.  Applicant is encouraged to review the prosecution history of that application to determine anything of relevance to the prosecution of the instant application. Applicant is encouraged to submit an appropriate IDS detailing any relevant documents, should any be identified.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been 

Specification
The disclosure is objected to because of the following informalities: On page 19, paragraph [0065], the acronym UA is recited without definition.  
Appropriate correction is required.

Drawings
The drawings are objected to because the text in fig. 12 is illegible.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “modifying a portion of the anatomical boundary only when the temperature uncertainty for the portion of the anatomical boundary is below a threshold temperature uncertainty.”  It is noted that claim 1 relies upon the open ended transitional phrase “comprising.”  Given the open ended nature of the claim, it is seen that alternative conditional steps regarding modifying the portion of the boundary are possible within the scope of the claim and it is unclear which steps control.  For purposes of this action, the “only when” limitations will be interpreted in accordance with MPEP 2111.04.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5 – 9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurtz et al. (US 2015/0038883, herein Kurtz) (cited in an IDS dated 07/26/2018).
With regard to claim 1, Kurtz discloses a method for dynamically delivering thermal therapy to a target volume, 216, within a patient's body, 110, comprising: determining an anatomical boundary corresponding to the target volume for delivery of thermal therapy thereto, 214; using a thermal therapy applicator comprising an ultrasound transducer array, delivering a thermal therapy dose to said target volume, 216; in a computer, receiving N sets of temperature data for pixels corresponding to a portion of a patient's body, each set of temperature data corresponding to a respective capture time of phase images captured using a magnetic resonance imaging (MRI) device, wherein N is greater than or equal to M, N is considered to be taught by the first collection of complex images, e.g. 25, and M is considered to be taught by the first 5 images or a plurality of measurement images, e.g. 20, and M is a rolling continuous generation of images throughout the thermal therapy treatment [0044]; in the computer, for each of the past M capture times, determining a corrected temperature at each pixel, temporal drift temperature correction; in the computer, for each pixel, calculating a temperature uncertainty based on said corrected temperature at each of the past M capture times; and in the computer, modifying a portion of the anatomical boundary only when the temperature uncertainty for the portion of the anatomical boundary is below a threshold temperature uncertainty (Figs. 2 & 3; [0012 – 0016, 0020 – 0021, 0024 – 0029, 0033, 0039, 0044]).
Regarding claim 2, Kurtz discloses wherein the temperature uncertainty corresponds to a standard deviation of said corrected temperature at each pixel across the past M capture times [0016].
With regard to claim 3, Kurtz discloses pausing the delivery of the thermal therapy dose before modifying the portion of the anatomical boundary [0028].
	Regarding claim 5, Kurtz discloses, in the computer, validating the anatomical boundary to confirm that the temperature uncertainty for the portion of the anatomical boundary is below the threshold temperature uncertainty [0052].
	With regard to claim 6, Kurtz discloses, in the computer, generating an alert when the temperature uncertainty for the portion of the anatomical boundary is greater than the threshold temperature uncertainty [0028].
	Regarding claim 7, Kurtz discloses, in the computer, calculating a standard deviation at each point along the anatomical boundary across the past M capture times [0016].
 claim 8, Kurtz discloses, in the computer, generating a temperature uncertainty map, the temperature uncertainty map including the temperature uncertainty for each pixel [0016, 0020].
	Regarding claim 9, Kurtz discloses displaying the temperature uncertainty map on a display coupled to the computer [0029].
 	With regard to claim 14, Kurtz discloses in the computer, receiving a new set of temperature data for pixels corresponding to the portion of a patient's body, 110; and calculating an updated temperature uncertainty based on the past M capture times, the past M capture times including the new set of temperature data [0016, 0044].  Kurtz discloses continuous generation of images throughout the thermal therapy treatment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al. (US 2015/0038883, herein Kurtz) (cited in an IDS dated 07/26/2018) in view of Quistgaard et al. (US 2005/0154431, herein Quistgaard).
Regarding claim 4, Kurtz fails to disclose modifying a location of a thermal therapy applicator center.
Quistgaard teaches modifying a location of a thermal therapy applicator center, tracking position of the energy applicator 
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of modifying a location of a thermal therapy applicator center.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kurtz to include modifying a location of a thermal therapy applicator center as taught by Quistgaard, since this allows display of a map dealing with the current treatment regime to be shown on a monitor, LCD or other device that can be properly interpreted by a user so he or she can determine where to move the treatment device to continue with the procedure.

Claim(s) 10 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al. (US 2015/0038883, herein Kurtz) (cited in an IDS dated 07/26/2018) in view of Fan et al. (US 2010/0286516, herein Fan).
With regard to claim 10, Kurtz discloses relying on corrected temperature at each pixel across the past M capture times [0016, 0044] but fails to disclose detrending of that data to form detrended temperature data.
	Fan teaches using detrending data, linear regression estimation [0068].  
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of detrending of temperature data to form detrended temperature data.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kurtz to include detrending of temperature data to form detrended temperature data as taught by Fan, since this allows for a displacement profile which may be used to characterize a mechanical property of the tissue.
claim 11, Kurtz in view of Fan discloses performing a linear regression of the corrected temperature at each pixel across the past M capture times (Kurtz: [0016, 0044]) (Fan: [0068]).
With regard to claim 12, Kurtz in view of Fan discloses calculating the standard deviation of the detrended temperature data at each pixel (Kurtz: [0016, 0044]) (Fan: [0068, 0074]).
	Regarding claim 13, Kurtz in view of Fan discloses determining the temperature uncertainty based on the standard deviation of the detrended temperature data at each pixel (Kurtz: [0016, 0044]) (Fan: [0068, 0074]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 7,993,289 is cited as the later publication of US 2005/0154431.  US 9,554,770 is cited as the later publication of US 2010/028651.  US 9,971,004 is cited as the later publication of US 2015/0038883.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793